Case 8:20-cv-00146-JLS-DFM Document 23 Filed 12/16/20 Page 1 of 1 Page ID #:211



  __________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.: SACV 20-00146-JLS (DFMx)                                    Date: December 16, 2020
 Title: Iradj Forootan v. Smart Disaster Response Technologies, Inc. et al

 Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

          Melissa Kunig                                                 N/A
          Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff:                          Attorneys Present for Defendant:

            Not Present                                                Not Present

 Proceedings:          (IN CHAMBERS) ORDER VACATING SCHEDULING
                       CONFERENCE AND ORDERING PLAINTIFF TO SHOW CASE
                       WHY THIS MATTER SHOULD NOT BE DISMISSED FOR LACK
                       OF SUBJECT MATTER JURISDICTION

         It appears that this Court may lack subject matter jurisdiction over this action. The Court
 may raise the issue of subject matter jurisdiction at any time, sua sponte. See U.S. Catholic
 Conference v. Abortion Rights Mobilization, 487 U.S. 72, 79 (1988). As the party invoking
 federal jurisdiction, Plaintiff has the burden of establishing the existence of subject matter
 jurisdiction. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). At the pleading
 stage, the burden is met by pleading “a short and plain statement of the grounds for the court’s
 jurisdiction . . . .” Fed. R. Civ. P. 8(a)(1). Here, the Plaintiff’s Complaint appears to rely on
 federal question jurisdiction, but no federal question is apparent from the Complaint. No later
 than December 22, 2020, plaintiff is ordered to show cause in writing why this matter should not
 be dismissed for lack of subject matter jurisdiction. Failure to respond by the above date will
 result in the immediate dismissal of this case. The Scheduling Conference is vacated and, if the
 Court discharges the OSC, it will set a schedule based on the Joint 26(f) Report on file.


                                                               Initials of Deputy Clerk: mku




 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
